DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dohring, U.S. Patent Application Publication 2015/0233127.
Regarding claim 1, Dohring discloses a floor panel comprising: - a core provided with an upper side and a lower side (Fig. 2), - a decorative top structure affixed, directly or indirectly, on said upper side of the core, said decorative top structure comprising: " at least one decorative layer forming at least one decor image (abstract), " a substantially transparent or translucent printed covering structure at least partially covering said decorative layer, wherein the printed covering structure comprises: a printed center portion covering a center portion of the decorative layer, and at least one printed peripheral portion adjacent to said center portion, and extending along a length of a side of the center portion, wherein said at least one peripheral portion covers at least one peripheral portion of the 
Regarding claim 2, Dohring discloses a floor panel wherein the height of at least a part of the printed peripheral portion of the covering structure decreases in a direction away from the printed center portion of the covering structure (at the bevel).  
Regarding claim 3, Dohring discloses a floor panel wherein at least a part of the peripheral portion of the covering structure has a chamfered top surface (at the bevel).  
Regarding claim 4, Dohring discloses a floor panel wherein at least a part of the peripheral portion of the covering structure has a substantially flat top surface (adjacent the bevel).  
Regarding claim 6, Dohring discloses a floor panel wherein at least a part of the peripheral portion of the covering structure has a top surface which is substantially parallel to a plane defined by the core (adjacent the bevel).  
Regarding claim 7, Dohring discloses a floor panel wherein the peripheral portion of the covering structure forms an at least partially concave channel (at the bevel).  
Regarding claim 9, Dohring discloses a floor panel wherein the printed peripheral portion of the covering structure is formed by: at least one, at least partially cured layer provided with at least one indented zone extending in longitudinal direction of the peripheral portion, and/or " at least one at least partially cured elevated pattern layer formed by at least one elevated zone extending in longitudinal direction of the peripheral portion (abstract).  
Regarding claim 12, Dohring discloses a floor panel wherein the printed center portion of the covering structure is an embossed center portion, which is formed by: " at least one, at least partially cured base layer provided with a plurality of indentations, and/or " at least one at least partially cured 
Regarding claim 13, Dohring discloses a floor panel wherein a first edge of the surface covering element comprises a first coupling profile, and a second edge of the surface covering element, preferably opposite to the first edge, comprising a second coupling profile being designed to engage interlockingly with said first coupling profile of an adjacent surface covering element, both in horizontal direction and in vertical direction, wherein the first coupling profile and the second coupling profile are preferably configured such that two of such surface covering elements can be coupled to each other by means of a lowering movement (see Fig. 1).  
Regarding claim 14, Dohring discloses a floor panel wherein the surface covering element comprises at least one third coupling profile and at least one fourth coupling profile located respectively at a third edge and a fourth edge, wherein the third coupling profile comprises: - a sideward tongue extending in a direction substantially parallel to the upper side of the core, - at least one second downward flank lying at a distance from the sideward tongue, and - a second downward groove formed between the sideward tongue and the second downward flank, wherein the fourth coupling profile comprises: - a third groove configured for accommodating at least a part of the sideward tongue of the third coupling profile of an adjacent surface covering element, said third groove being defined by an upper lip and a lower lip, wherein said lower lip is provided with an upward locking element, wherein the third coupling profile and the fourth coupling profile are configured such that two of such surface covering elements can be coupled to each other by means of a turning movement, wherein, in coupled condition: at least a part of the sideward tongue of a first surface covering element is inserted into the third groove of an adjacent, second surface covering element, and wherein at least a part of the upward locking element of said second surface covering element is inserted into the second downward groove of said first surface covering element (see Figs. 1-3, generally).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohring, U.S. Patent Application Publication 2015/0233127 in view of Pervan, U.S. Patent Application Publication 2006/-179773.
Regarding claim 5, Dohring discloses a floor panel, but does not disclose wherein at least a part of the peripheral portion of the covering structure has a curved top surface.  Pervan teaches a curved peripheral edge (Fig. 4d).  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a curved edge rather than a beveled edge for a desired aesthetic appearance.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohring, U.S. Patent Application Publication 2015/0233127.
Regarding claim 8, Dohring discloses a floor panel, but not specifically disclose wherein the maximum height difference between a lowest region of the peripheral portion of the covering structure and a highest region of the center portion of the covering structure is situated between 200 and 800 micron.  It would have been obvious to one having ordinary skill in the art before the effective filing date In re Aller, 105 USPQ 233  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohring, U.S. Patent Application Publication 2015/0233127 in view of Miller, U.S. Patent Application Publication 2003/0208980.
Regarding claim 10, Dohring discloses a floor panel, but does not disclose wherein the printed center portion of the covering structure comprises at least one recessed channel representing an internal grout line.  Miller teaches a faux grout line (paragraph 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panels with ta faux grout line for a desired aesthetic appearance of the finished floor.
Regarding claim 11, Dohring discloses a floor panel, but does not disclose specifically wherein at least one peripheral portion of the decorative layer is provided with a different print compared to the print of the center portion of the decorative layer.  Miller teaches faux grout lines (paragraph 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the faux grout lines, therefore a different design, for a desired aesthetic appeal of the floor.
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument regarding the prior art not disclosing a printed covering structure, the examiner contends that the printed covering is disclosed at length in the disclosure of Dohring, for example paragraphs 9-16.  The print is not claimed as being digitally printed, as also argued 
Regarding the applicant’s argument that the peripheral portion of the covering being recessed with respect to the center portion of the covering structure, the examiner contends that the recess is indeed disclosed, including the covering layer, as shown in Figs. 1-2.  Paragraph 29 of Dohring clearly discloses that the covering layer, as stated in the rejections above, is a protective layer disposed on the front surface of the flooring panels.  This layer is carried down through the beveled portion, which is recessed with respect to the main surface, which is shown in the drawings.  The argument toward the bevels not comprising the claimed recess portions as described in paragraph 29 of Dohring is unclear, as the beveled portions are not discussed within the paragraph as stated by the applicant.  The rejection stands.
The examiner is unclear as to where Dohring discloses the uniform thickness of the covering layer and a separate strip of coating as argued by the applicant.  Further, these are not proponents of the rejections as set forth.  As the claims recite an apparatus, the method steps by which the apparatus is made are not considered.
Allowable Subject Matter
Claims 15-21 allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633